--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







DEBT ASSIGNMENT AGREEMENT





Among:


TRAFALGAR CAPITAL SARL,


TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND-FIS,


GREEN EAGLE CAPITAL CORP.


AND


NOVO ENERGIES CORP.




 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT OF DEBT AGREEMENT




THIS DEBT ASSIGNMENT AGREEMENT is made and dated for reference as fully executed
effective on this __ day of ____ 2011 (the “Execution Date”).


AMONG:


TRAFALGAR CAPITAL SARL, having an address for notice and delivery located at [●]
(the “Assignor”);


TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND-FIS, having an address for notice
and delivery at [●] (“Trafalgar”);


GREEN EAGLE CAPITAL CORP., having an address for notice and delivery located at
[●] (the “Assignee”); and


NOVO ENERGIES CORP., having an address for notice and delivery located at
Europa Place d'Armes, 750 Côte de Place d'Armes, Suite 64, Montréal QC H2Y 2X8,
Canada (“Novo”)


(the Assignor, Trafalgar, the Assignee and Novo being hereinafter singularly
also referred to as a “Party” and collectively referred to as the “Parties” as
the context so requires).


WHEREAS:


A.   On January 26, 2010, Trafalgar invested Five Hundred Thousand U.S. Dollars
($500,000) in Novo Energies Corp. (“Novo”) in return for the: (i) Securities
Purchase Agreement, (ii) Secured Convertible Debenture (as amended pursuant to
an Amendment and Waiver dated the date hereof), (iii) Security Agreement, (iv)
Joinder to Security Agreement, (v) Escrow Agreement, each filed as an exhibit to
the Current Report on Form 8-K filed on February 17, 2010 with the United States
Securities and Exchange Commission on February 17, 2010 on Novo’s behalf and
incorporated herein by reference and amended by the Waiver and Amendment
attached hereto as Exhibit A and (vi) six million eighty-five thousand one
hundred ninety-three (6,085,193) shares of Novo common stock (“Trafalgar
Shares”). Collectively, the aforementioned documents, exclusive of the
Additional Trafalgar Shares, shall be referred to as the “Trafalgar Financing
Documents”.


B.   On or about March 2, 2011, Novo was noticed by both Trafalgar and Assignor
that Trafalgar was in liquidation and all assets (including the Trafalgar
Financing Documents) had been transferred to Assignor for disposal.
 

C.   Green Eagle Capital Corp. (“Assignee”) indicated to Novo that it is
interested, on its own behalf and as a representative of undisclosed investors,
in being assigned the Trafalgar Financing Documents.


D.  For good and other valuable consideration the Assignor has hereby agreed to
sell and the Assignee has hereby agreed to acquire the Trafalgar Financing
Documents from the Assignor, in accordance with the terms and the conditions
contained in this Assignment Of Debt Agreement (the “Agreement”); and


 
 

--------------------------------------------------------------------------------

 




NOW THEREFORE THIS AGREEMENT WITNESSETH THAT, in consideration of the mutual
promises, covenants and agreements herein contained, the parties hereto covenant
and agree with each other as follows:


1.  Assignment of the Trafalgar Financing Documents. With the exception of the
Trafalgar Shares, the Assignor hereby assigns to the Assignee 100% of the
Assignor’s right, entitlement and interest in the Trafalgar Financing Documents,
and the Assignee hereby acquire the Note from the Assignor (herein again, the
“Assignment”) in exchange for Assignee’s agreement to pay to Assignor,
Seventy-Five Thousand U.S. Dollars ($75,000) (“Cash Purchase Price”) and two
million five hundred thousand (2,500,000) shares of Novo common stock within
thirty (30) days subsequent to an announcement of a memorandum of understanding
between Immunovative Inc. and Novo (“Additional Trafalgar Shares”). The
Trafalgar Shares have been validly issued, fully paid and non-assessable and
remain free from all preemptive or similar rights, taxes, liens, charges and
other encumbrances with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Novo Common Stock.


2.Acknowledgements, representations and warranties of the Assignor and
Trafalgar.   Each of the Assignor and Trafalgar hereby acknowledges, represents
and warrants to the Assignee, with the intent that the Assignee will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of its knowledge, information and belief,
after having made due inquiry:


 
(a)
Trafalgar assigned full right, power and authority to the Trafalgar Financing
Documents such that Assignor is the sole and rightful owner of such;



 
(b)
the Assignor has the full right, power and authority to enter into this
Agreement and neither the Assignor nor Trafalgar has granted any other person
any prior right, title or interest in and to any of the Trafalgar Financing
Documents (with the exception of Trafalgar’s assignment of the Trafalgar
Financing Documents to the Assignor); and



 
(c)
the Trafalgar Financing Documents represent a bona fide debt presently due and
owing by Novo to the Assignor, and that upon the execution and delivery of this
Agreement the Assignor shall have no further interest whatsoever in the
Trafalgar Financing Documents.



3.Entire agreement.   This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the Parties with respect to the
subject matter of this Agreement.


4.Closing: (a) Execution of Assignment Agreement; Delivery of Trafalgar
Financing Documents; Delivery of Waiver and Amendment. Within (five) 5 business
days following the execution of this Agreement by the parties, the Assignor
shall deliver to the Assignee the Trafalgar Financing Documents including the
originally executed Secured Convertible Debenture and the Waiver and Amendment
attached hereto as Exhibit A to William Rosenstadt, Sanders Ortoli Vaughn-Flam
Rosenstadt, LLP - 501 Madison Avenue, New York, NY 10022.


(b)Delivery of Cash Purchase Price. Within five (5) business days of the receipt
of the documents referred to in Section 4(a) above, the Assignee shall remit the
Cash Purchase Price in accordance with instructions given by the Assignor at
least one business day prior thereto.
(c)Delivery of Additional Trafalgar Shares. Within thirty (30) days following
the announcement of a memorandum of understanding between Immunovative Inc. and
Novo, the Assignee shall deliver the Additional Trafalgar Shares to the Assignor
in accordance with written instructions issued by the Assignor prior to the
twentieth (20th) day following such announcement.


(d)Transaction Documents. It is expressly understood and agreed that,
immediately following the consummation of the transaction contemplated by
Section 4(a) of this Agreement, neither Novo nor any of its Subsidiaries shall
have any further obligation to the Assignor under any of the Trafalgar Financing
Documents.


5.Further assurances.   The Parties will from time to time after the execution
of this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.


6.Applicable law.   This Agreement will be governed exclusively by, and
construed and enforced in accordance with, the laws of the state of New
York.  All of the parties hereto submit to the jurisdiction of the state and
federal courts located in New York County, New York and agree that any disputes
arising hereunder shall be exclusively brought in the state and federal courts
located in New York County, New York.


7.Counterparts and via facsimile.   This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, will be deemed to bear the execution date
as set forth on the front page of this Agreement.


8.Company Acknowledgment.  Novo hereby recognizes the Secured Convertible
Debenture as an amount owed by Novo to the Assignor prior to this Agreement,
acknowledges the within Assignment of the Trafalgar Financing Documents in
furtherance of the proposed reorganization of Novo and recognizes the Secured
Convertible Debenture as an amount owed by Novo to the Assignee after this
Agreement.


[Signature Page to Follow]


 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF the Parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the Execution Date first above written.


TRAFALGAR CAPITAL SARL  
The Assignor herein: 
 
 
 
Authorized Signatory
Name:
Title:
 
 

 
TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND-FIS
Trafalgar herein:
 
 
 
Authorized Signatory
Name:
Title:




GREEN EAGLE CAPITAL CORP. 
The Assignee herein:
 
 
 
Authorized Signatory
Name:
Title:


Solely with respect to Section 4(c) and
Section 6 to 8 above,
NOVO ENERGIES CORP.   
 
 
 
Authorized Signatory
Name:
Title:






 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO ASSIGNMENT OF DEBT AGREEMENT






WAIVER AND AMENDMENT


This Waiver and Amendment is entered into between Novo Energies Corporation (the
“Company”) and Trafalgar Capital SARL (the “Trafalgar SARL”) as of April 26TH,
2011.  Any references and terms used but not defined otherwise defined herein
shall have the meaning given to them in the Securities Purchase Agreement (the
“SPA”) entered into between the parties on January 26, 2010.


WHEREAS, on January 26, 2010, the Company and Trafalgar Capital Specialized
Investment Fund-FIS (“Trafalgar”) entered into the SPA pursuant to which
Trafalgar purchased the Debentures from the Company;


WHEREAS, pursuant to the terms of the SPA, the Company has to date issued
6,085,193 shares of its Common Stock (“Commitment Shares”) to Trafalgar;


WHEREAS, on or about March 2, 2011, the Company was notice by both Trafalgar and
Trafalgar SARL, that Trafalgar was in liquidation and all assets, including the
SPA, had been transferred to Trafalgar SARL for disposal; and


WHEREAS, in exchange for the mutual release contained herein and other good and
valuable consideration the parties agree to amend the SPA;


It is hereby agreed that:


1.Waiver:  The parties hereto agree to the following mutual waivers:


(a)In exchange for the “Trafalgar SARL Waiver” set out in 1(b) below, the
Company hereby waives any claim or right that it may have against Trafalgar SARL
in connection with, or arising from, the issuance, ownership and voting power of
the Commitment Shares issued pursuant to the SPA, including any claims or rights
that it may have under Section 4(g) or elsewhere in the SPA.


(b)In exchange for the Company Waiver, Trafalgar SARL hereby waives any claim or
right that it may have against the Company in connection with, or arising from,
the Commitment Shares under the SPA, including any claims or rights that it may
have under Section 4(c), Section 4(f) or elsewhere in the SPA.


2.Amendment:  The Parties hereto agree any rights set out in the SPA regarding,
or otherwise attaching to, the Commitment Shares shall no longer be outstanding
and that the SPA shall hereforth be read as to omit any reference to the
Commitment Shares in such a way that (i) any section, sentence or provision in
the SPA regarding the Commitment Shares may be omitted completely and (ii) any
section, sentence or provision that mentions the Commitment Shares among other
securities shall be revised so that no reference is made to the Commitment
Shares.


 
 

--------------------------------------------------------------------------------

 


3.Miscellaneous:  The provisions set out in Section 9(a)-(m) and (p) of the SPA
shall apply to this Waiver and Amendment as if they were stated in full below
with any references to the “Agreement” referring to this Waiver and Amendment.




IN WITNESS WHEREOF, Trafalgar SARL and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 


 
COMPANY:
 
NOVO ENERGIES CORP.
 
 
 
By:                _________________
 
Name:           Mr. Antonio Treminio
 
Title:             Chief Executive Officer
 
 



 
TRAFALGAR SARL:
 
TRAFALGAR CAPITAL SARL
 
 
 
 
By:           Trafalgar Capital Sarl
 
 
 
 
 
By:             _____________________
 
Name:        _____________________
 
Title:          _____________________

 





 
 
 
 
 



 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------